Exhibit 10.14

 

CONSULTING AGREEMENT

 

 

BETWEEN:

 

CANOPY GROWTH CORPORATION, a corporation existing under the laws of Canada,
(hereinafter referred to as the "Corporation");

 

AND:

 

HBAM HOLDING INC., a corporation existing under the laws of Canada, (hereinafter
referred to as the "Consultant")

AND:

 

BRUCE LINTON ("Bruce" or "Bruce Linton")

WHEREAS the Consultant has provided Chief Executive Officer (CEO) services to
the Corporation since February 18, 2015;

AND WHEREAS the Corporation and the Consultant wish to continue the consulting
relationship on the following tem1S and conditions (the Agreement") and wishes
to have this Consulting Agreement replace the current agreement signed on
September 28, 2016;

AND WHEREAS this Agreement has received the approval of the Board of Directors
of the Corporation;

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT IN CONSIDERATION

of the above and for further good and valuable consideration, the receipt and
sufficiency of which is hereby irrevocably acknowledged, the parties agree as
follows:

1.

Duties and Responsibilities

The Corporation hereby retains the Consultant and the Consultant agrees to
provide such executive, managerial and administrative services (the "Services")
as are required to enable the Corporation to carry on its day-to-day business,
including without limiting the generality of the foregoing:

 

a)

to use its best efforts to promote, extend and develop the business of the
Corporation and to enhance the reputation of the Corporation.

 

b)

exclusively through the services of Mr. Bruce Linton, an employee of the
Consultant, provide the services of a Chief Executive Officer where
responsibilities will include development of strategy, merger and acquisition
activities and management of monthly financial results: and

 

c)

to provide such other specific services as are reasonably requested by the board
of directors of the Corporation (the "Board") from time to time.

2.

Term

This Agreement shall commence on April 1, 2017 and will continue until March 31,
2018 unless terminated in accordance with this Agreement. Thereafter, this
agreement will automatically renew for successive one-year periods ending March
31 of each  year in each case,  unless terminated  at  the option of either
pai1y hereto by such party giving to the other party written notice to such
effect at least three months prior to the expiry of the initial term.

--------------------------------------------------------------------------------

3.

Performance of Duties

The Consultant hereby agrees to provide the Services, as described herein, for
the duration of this Agreement, subject only to the respective rights of the
parties to terminate the Agreement as provided herein. The Consultant shall at
all times be an independent contractor in relation to the Corporation. The
Corporation acknowledges and agrees that the Consultant may, during the term of
this Agreement, provide services to parties other than the Corporation. The
Corporation acknowledges that the Consultant has certain ongoing obligations
with respect to the Consultant's other responsibilities. The Corporation agrees
that the Consultant may honour said ongoing responsibilities without being in
default under this Agreement.

4.

Remuneration

 

a)

The Corporation shall pay to the Consultant a monthly fee on the first of each
month (the "Consulting Fee") for each month in the Term in consideration of the
Consulting Services. The Consulting Fee shall be in the amount of Sixteen
Thousand Six Hundred and Sixty Seven dollars ($16,667.00), before applicable
taxes or reimbursements.

 

b)

The Corporation shall provide a car allowance of One Thousand, Five Hundred
dollars ($1,500) per month, retroactive to January 1, 2016.

 

c)

The Consultant is also eligible for an annual short term incentive bonus of up
to $300,000, linked to attainment of perfo1mance objectives. The full details of
the bonus program and performance objectives will be as agreed  to by the
Consultant  and  the Board  of Directors of the Corporation from time to time,
annually and preferably as part of the annual budget approval cycle. The
measurable components  for the year commencing  April  1, 2017 shall be based on
targets achieved in the following categories: revenue 20%, profitability 20%,
market share 20% and strategic 40%. The targets within each such category shall
be set by the Board and communicated to the Consultant.

 

d)

The Corporation also agrees to establish a long term incentive plan using a
restricted stock unit ("RSU") plan as soon as possible and provide the
Consultant with an initial grant of $200,000 of RSU’s back effective March 31,
2017  if possible  vesting over three (3) years and otherwise in accordance with
the RSU plan. To the extent any of the foregoing are not permitted by law, or
regulatory or exchange authorities the grant shall be made so as to comply with
same but with such adjustments as to provide the Consultant with the economic
equivalent of the grant made in this section.

 

e)

The Board of Directors may from time to time, in its sole discretion, grant
equity or equity­ based compensation to the Consultant in the amounts and on
terms established by the Corporation from time to time to be evidenced in
writing in appropriate form.

 

f)

The Corporation hereby agrees to pay the Consultant for all related expenses of
the Consultant carried out in the performance of his duties outlined in this
Agreement. The reimbursement of all such expenses shall be subject to prior
approval by the Chair of the Audit Committee of the Corporation.

5.

Indemnity

The Consultant is, and for purposes of performing the Services hereunder shall
be deemed to be, an independent contractor of Canopy; the Consultant shall not
for any purposes be considered an employee of Canopy. The Consultant shall be
solely responsible for all statutory source deductions, including, but not
limited to, income taxes, employment insurance and Canada Pension Plan
contributions, employee health tax, WSIB premiums, or any other similar
withholding, deduction or levy that may arise in respect of Canopy's payment of
fees or other amounts to the Consultant.

The Consultant shall indemnify and save harmless Canopy from and against any
loss, damage, or expense which Canopy may sustain or incur by reason of income
tax, employment insurance or Canada Pension Plan premiums becoming due to the
Canada Revenue Agency or any other governmental agency on wages or fixed sums
earned or received by the Consultant,  to  the maximum extent required by law.

--------------------------------------------------------------------------------

6.

Workplace Safety and Insurance Board (WSIB)

The Consultant hereby confirms that neither the Consultant nor Bruce Linton is
either an "Independent Operator" or "Employer in your own right" and that the
Consultant nor Bruce Linton is not a "worker" of Canopy as defined by the
Ontario Workplace Safety and Insurance Act, 1997. Coverage pursuant to the
Workplace Safety and Insurance Act, 1997 is Consultant's responsibility.

7.

Termination

This Agreement may be terminated :

 

a)

By the Consultant, at any time, on provision of not less than ninety (90) days'
written notice to the Corporation's Board of Directors. The Corporation shall
have the right to waive the resignation notice period or part  thereof,  by
continuing  the Consulting  Fees and  benefits, if any, for the period so
waived. In the case of a voluntary  resignation  by the Consultant,  the
Consultant shall forfeit any unvested equity awards and Bruce Linton will
execute any documents necessary to resign as director and/or officer of the
Corporation;

 

b)

By the Corporation, at any time, without notice or payment in lieu thereof:

 

i.

for cause, as such term is determined by the common law;

 

ii.

if the Consultant fails to comply with any material provision of this agreement
and after notice in writing has been given by the Corporation to the  Consultant
specifying such failure and requiring that an end be put to the same, the
Consultant shall fail to make good such failure within 30 days of such
notification;

 

iii.

if the Consultant performs any acts or does anything by which the Corporation
shall incur liability out of the ordinary course of its business without the
authorization of the Board; or

 

iv.

if either the Consultant or the Corporation shall become insolvent or make a
general assignment for the benefit of its creditors, or a proposal or petition
under the Bankruptcy and Insolvency Act shall be filed or presented against
either the Consultant or the Corporation or a custodian, receiver or manager or
any  other officer with similar powers shall be appointed by the Consultant or
the Corporation, its properties or any part thereof which  is of the opinion of
the other party hereto is  a substantial part thereof,

upon either the Consultant or the Corporation, as
applicable,  giving  written  notice thereof to the other patty hereto, in which
event neither party shall be under  any further obligation  to the other party
hereto, except for the obligation of the Corporation to make all payments owing
to the Consultant hereunder for the period up to the date of such termination.

 

c)

By the Corporation, at any time, for any reason, or at the election of the
Consultant within 60 days of a Liquidation Event, upon provision of the
following by the Corporation to the Consultant:

 

i.

a lump sum payment equal to the Consultant's earnings (Consulting Fees+ bonus)
over the two (2) year period immediately preceding the date of termination;

 

ii.

continuation of all benefits for a
period  of  two  (2)  years  from  the  date  of termination, or payment in lieu
of same;

 

iii.

any RSU's vesting after the date of termination shall continue to vest to the
extent permitted by the plan over the two (2) period following termination or
payment in lieu thereof; and

 

iv.

any unvested  stock options held  by the Consultant  shall be deemed  to have
vested as at the date of termination and together with already vested options,
shall remain outstanding for exercise until their original expiry date.

--------------------------------------------------------------------------------

The receipt of any payments or other  benefits  pursuant  to this section 7.c)
will  be subject to a) the Consultant signing a full and final release in a f01m
attached hereto  as Schedule "A" (the "Release"); and b) Bruce Linton executing
any documents necessary to resign as director and/or officer of the Corporation.
No payments or other benefits will be paid or provided until the Release is
executed.

For purposes hereof, "Liquidation Event" means any one of:

 

(i)

the consummation of a merger, amalgamation, plan of arrangement or other
transaction or series of related transactions resulting in the combination of
the Corporation with or into another entity, where the shareholders of the
Corporation immediately prior to any such transaction(s) directly or
indirectly  do  not  continue to hold more than a 50% voting interest in the
continuing or surviving entity immediately following such transaction or series
of related transactions and no shareholder who held less than a 50% voting
interest in the Corporation before such event holds directly or indirectly more
than  a 50% voting interest in the continuing or surviving entity immediately
following such event;

 

(ii)

a transaction, or series of related transactions, as a result of which any
person or group affiliated persons become the beneficial owner, directly or
indirectly, of securities of the Corporation representing at least 50% of the
total voting power represented by the Corporation's then outstanding voting
securities other than any such transaction(s) solely related to a financing of
the Corporation;

 

(iii)

a sale or transfer of all or substantially all of the Corporation's assets
(other than a sale or transfer to a wholly-owned subsidiary of the Corporation);
or

 

(iv)

an exclusive irrevocable licensing of all or substantially all of the
Corporation's intel1ectual property to a third party that would otherwise
qualify as a sale of all or substantially a11 of the assets of the Corporation
under applicable law (other than a licensing to a wholly-owned subsidiary of the
Corporation);

provided, however, that a transaction shall not constitute a Liquidation Event
for the purposes of this definition if (A) its sole purpose is to change the
jurisdiction of the Corporation's incorporation, or (B) it will create a holding
Corporation that will be owned in substantially the same prop01tions by the
persons who held the Corporation's securities immediately prior to such
transaction.

The Consultant will not be required to mitigate the amount of any payment
contemplated by this Agreement, nor will any earnings that Executive may receive
from any other source reduce any such payment.

8.

Termination on Death of Bruce Linton

This Agreement shall be automatically terminated by the death of Bruce
Linton.  Within  30 days of his death, a lump sum payment equal to the
Consultant's earnings (Consulting Fees plus actual bonus) over the one (1) year
period immediately preceding the date of death shall be made to his estate, and
any earned Consulting Fees and bonus payments, if any, up to the date of
death,  shall also be paid to the Consultant. Stock options and other incentive
grants shall be governed by the applicable incentive plans.

The Corporation and Bruce agree to use commercial reasonable efforts to obtain a
minimum of $1 million of life insurance on Bruce. Any insurance policy purchased
or obtained by the Corporation on the life of Bruce shall be payable to the
Corporation and to the Consultant or Bruce's estate in equal shares.

--------------------------------------------------------------------------------

9.

Confidentiality

The parties hereby agree that all trade secrets, trade names, client
information, client files and processing and marketing techniques relating to
the business of the Corporation shall become, on execution of the Agreement, and
shall be thereafter, as the case may be, the sole property of the Corporation,
whether arising before or after the execution of this Agreement. The Consultant
agrees to keep the affairs of and information relating to the Corporation,
whether financial and otherwise, strictly confidential and shall not disclose,
divulge or use such infom1ation for any interests other than those of the
Corporation for so long as such information remains confidential unless the
information is in the public domain or has entered the public domain other than
by breach of this Agreement or the Consultant is otherwise authorized in writing
by the Board of Directors of the Corporation.

10.

Confidentiality of Agreement

The parties agree that this Agreement is confidential and shall remain so. The
pmties agree that this Agreement or the contents hereof shall not be divulged by
a11y party without the consent in writing of the other party, with the exception
of personal advisors only and except as may be required by law or regulatory
bodies except to the extent necessary to enforce their rights hereunder.

11.

Non-solicitation

The Consultant and Bruce Linton agree that neither the Consultant nor Bruce
Linton will, at any time, directly or indirectly, during the term of this
Agreement and for a period of two (2) years following the termination of this
Agreement:

 

a)

divulge to any person, firm or corporation any name, address, or other personal
information of any customer of the Corporation;

 

b)

attempt, directly or indirectly, to obtain the withdrawal from the Corporation
of any of the Corporation's employees; or

 

c)

attempt to solicit, interfere with, or endeavour to entice away from the
Corporation, any customer or any person, firm or corporation, with whom the
Consultant had dealings during the twelve (12) months preceding the date of
termination.

12.

Non-competition

The Consultant and Bruce Linton agree that during the term of this Agreement,
and  upon termination for any reason, for a period of two (2) years following
such termination, neither the Consultant nor Bruce Linton will, whether alone or
in partnership or association with any other person, Corporation, partnership,
business, or entity, be engaged in any business within Canada which is the same
as, or competitive with the business  of  the  Corporation.  For the purposes of
this Agreement, the "business of the Corporation" is defined as the growing,
extraction, and sales of cannabis and cannabis related products.

Notwithstanding the above, this covenant shall not apply in the event of a
termination pursuant to section 7c) if the Corporation otherwise refuses or
fails to meet its obligations under section 7c).

13.

Severability

The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision and any invalid
provision will be severable from this Agreement.

14.

Governing Law

This Agreement is governed by and is to be construed, interpreted and enforced
in accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

--------------------------------------------------------------------------------

15.

Heirs/Successors Bound

This Agreement enures to the benefit of and is binding upon the parties and
their respective heirs, administrators, executors, successors and assigns, as
appropriate.

16.

Time of the Essence

Time shall be of the essence in this Agreement.

17.

Entire Agreement

The parties to this Agreement agree that any and all prior agreements whether
written or oral, express or implied, between them relating to or in any way
connected with the engagement of the Consultant by the Corporation or any
associated, affiliated, predecessor or parent corporations are declared null and
void and are superseded by the terms of this Agreement.

18.

Amendment

This Agreement may not be altered, modified or amended except by written
instrument signed by both of the parties hereto and properly witnessed.

19.

Headings

All headings in this Agreement are for convenience only and shall not be used
for the interpretation of this Agreement.

20.

Notice

Any notice required or permitted to be made or given  under  this Agreement  to
either  party  shall be in writing and shall be sufficiently given if delivered
personally, or if sent by prepaid registered mail to the intended recipient of
such notice at:

a)

in the case of the Corporation:

1 Hershey Drive

Smiths Falls, ON K7A 4S9

b)

in the case of the Consultant:

9 Shamrock Place

Ottawa, ON K2R I A9

or at such other address as the party to whom such writing is to be given shall
provide in writing to the party giving the said notice. Any notice delivered  to
the party to whom  it is addressed  shall be deemed to have been .given and
received on the day it is so delivered or, if such day is not a business day,
then on the next business day following any such day. Any notice mailed shall be
deemed to have been given and received on the fifth business day following the
date of mailing.

21.

Currency

All sums of money referred to in this Agreement are expressed in Canadian
Dollars unless otherwise stated.

22.

Independent Legal Advice

The parties hereby declare that they have had the opportunity to seek
independent legal advice with respect to this Agreement and that they fully
understand this Agreement.

 

The remainder of this page is intentionally left blank

--------------------------------------------------------------------------------

The parties have duly executed this Agreement as of the dates indicated below.

 

 

 

CANOPY GROWTH CORPORATION

 

 

 

 

 

I have authority to bind the Corporation

 

 

 

 

May 15, 2017

 

Per:

/s/ John Bell

 

 

 

 

 

 

 

 

 

 

HBAM HOLDING INC.

 

 

 

 

 

I have authority to bind the Corporation

 

 

 

May15, 2017

 

Per:

/s/ Bruce Linton

 

 

 

 

/s/ Olivia Carey

 

 

 

Witness

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

The parties have duly executed this Agreement as of the dates indicated below.

 

 

 

CANOPY GROWTH CORPORATION

 

 

 

 

 

I have authority to bind the Corporation

 

 

 

 

Date

 

Per:

 

 

 

 

 

 

 

 

 

 

 

HBAM HOLDING INC.

 

 

 

 

 

I have authority to bind the Corporation

 

 

 

May15, 2017

 

Per:

/s/ Bruce Linton

 

 

 

 

/s/ Olivia Carey

 

 

 

Witness

 

 

 

 

 

 

 

 